DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/21/2020, 12/16/2020, and 07/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 28 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim can only refer back to multiple claims in the alternative. In the present case, claim 28 depend from both claim 27 and claim 1, which is improper.  See MPEP § 608.01(n).  Accordingly, claim 28 has not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 28, claim 28 claims both an apparatus and the method steps of using the apparatus. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). (MPEP 2173.05(p))

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, Claim 28 depends from both claim 27 and claim 1, and is therefore of improper dependent form. A claim in multiple dependent form shall contain a reference, in the alternative only, to more than one claim previously set forth. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 9, 12, 16-17, and 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goncharenko et al. NPL “OPTICAL METHOD OF PERFORMING THE OPERATION OF MATRIX MULTIPLICATION” (hereinafter Goncharenko).
Regarding Claim 1, Goncharenko teaches a method of performing a multiplication operation in the optical domain using a device (Title; Abst.; Introduction) comprising: an optical waveguide (waveguide, Abst; Introduction; Page 1, last paragraph; Fig. 1; Page 2, first paragraph - Page 3, last paragraph), and a modulating element that is optically coupled to the optical waveguide (ring microresonator, Abst.; Introduction; Page 1, last paragraph; Fig. 1; Page 2, first paragraph - Page 3, last paragraph), the modulating element modifying a transmission, reflection or absorption characteristic of the waveguide dependant on its state (optical length of resonator is varied, thus varying transmittance, Introduction, last paragraph; Page 1; last paragraph), wherein the state of the modulating element is adjustable by a write signal (control optical signal, Page 2, first paragraph - Page 3, first paragraph); wherein the method comprises the following steps: encoding a first value to the write signal, using the write signal to map the first value to a state of the modulating element (“Control optical pulses cont P , 11 cont P , 12 cont P , 21 cont P, 22 with corresponding power 4, 8, 7 and 6 mW define the elements b11, b12, b21, b22 of multiplier matrix B and give the transmittances of the microresonator”, Page 3, first paragraph; “Components of the multiplier matrix B are determined by the transmittance of the elements of the microresonator array, which are controlled by optical radiation from the elements of the array of vertical-cavity surface-emitting lasers”, Page 1, last paragrpah); encoding a second value to a read signal (“The power of input optical pulses in P , 11 in P, 12 in defining the elements a11, a12 of the multiplied matrix A is 0.3 and 0.5 mW respectively”, Page 3, first paragraph; Page 1, last paragraph); producing an output signal intensity as the transmitted or reflected read signal, wherein the product of the first value and the second value is encoded in the output signal intensity (intensities of output pulses P, 11 out and P, 12 out represent c11 and c12, being output as the result of multiplication of the first value and second value, Fig. 2; Abst; Introduction; Page 1, last paragraph; Page 2, first paragraph - Page 3, last paragraph).
Regarding Claim 4, Goncharenko teaches the method of claim 1, wherein determining the result comprises applying a scaling correction to the output intensity, and/or wherein the first value and the second value have at least three different possible levels (Matrix A having two different elements a11 and a12 having any number of possible levels depending on the input power of optical pulses [0.3 and 0.5 mW given in the example]; Matrix B having four different elements b11, b12, b21, b22 having any number of possible levels depending on the power on control pulses [4, 8, 7, and 6 mW given in the example], Fig. 2; Introduction; Page 1, last paragraph; Page 2, first paragraph - Page 3, last paragraph).
Regarding Claim 9, Goncharenko teaches the method of claim 1, wherein there is a linear scaling between the first value and the product and between the second value and the product, and/or wherein the output pulse intensity is detected as the proportion of the read pulse that is transmitted, and/or wherein the read signal is an optical read pulse (optical pulses in P , 11 in P, 12 in, Fig. 2; Abst.; Introduction; Page 1, last paragraph; Page 2, first paragraph - Page 3, last paragraph).
Regarding Claim 12, Goncharenko teaches the method of claim 1, comprising determining a vector or matrix multiplication by performing more than one multiplication operation, wherein the output signal is produced by combining transmitted and/or reflected signals from more than one waveguide (employs a matrix of microresonators and waveguides to perform multiple multiplication operations simultaneously, Fig. 1; Fig. 2; Abst.; Introduction; Page 1, last paragraph; Page 2, first paragraph - Page 3, last paragraph), and/or comprising using a device comprising more than one waveguide, each of the more than one waveguide comprising a corresponding modulating element (employs a matrix of microresonators and waveguides to perform multiple multiplication operations simultaneously, Fig. 1; Fig. 2; Abst.; Introduction; Page 1, last paragraph; Page 2, first paragraph - Page 3, last paragraph), and/or wherein the device further comprises at least one optical combiner, each combiner configured to combine the output signal produced by more than one waveguide, and/or wherein the optical waveguide is a first optical waveguide, and the device further comprises a second waveguide, transverse to the first waveguide in the region of the modulating element, wherein the modulating element is optically coupled to both the first waveguide and the second waveguide (Fig. 1 showing first waveguides connected to the array of laser diodes 1, and transverse waveguides connected to the array of photodetectors 4).
Regarding Claim 16, Goncharenko teaches the method of claim 1, wherein the state of the modulating element is adjustable by an optical signal carried by the waveguide and the step of using the write signal to map the first value to a state of the modulating element comprises transmitting the write signal through the waveguide (microresonnator array is controlled by input optical pulses and control optical pulses forming matrix A and matrix B, applied through the waveguides, Abst.; Introduction; Page 1, last paragraph; Page 2, first paragraph - Page 3, last paragraph).
Regarding Claim 17, Goncharenko teaches the method of claim 16, wherein the write signal is an optical write pulse (control optical pulses, Fig. 2; Abst.; Introduction; Page 1, last paragraph; Page 2, first paragraph - Page 3, last paragraph).
Regarding Claim 27, Goncharenko teaches a device for performing a multiplication operation in the optical domain (Title; Abst.; Introduction; Fig. 1) comprising: an optical waveguide (waveguide, Abst; Introduction; Page 1, last paragraph; Fig. 1; Page 2, first paragraph - Page 3, last paragraph); a modulating element that is optically coupled to the optical waveguide (ring microresonator, Abst.; Introduction; Page 1, last paragraph; Fig. 1; Page 2, first paragraph - Page 3, last paragraph), the modulating element modifying a transmission, reflection or absorption characteristic of the waveguide dependant on its state (optical length of resonator is varied, thus varying transmittance, Introduction, last paragraph; Page 1; last paragraph), wherein the state of the modulating element is adjustable by a write signal (control optical signal, Page 2, first paragraph - Page 3, first paragraph); a light source configured to transmit optical signals through the optical waveguide (array of laser diodes 1, Fig. 1; Abst; Introduction; Page 1, last paragraph; Page 2, first paragraph - Page 3, last paragraph); a detector configured to detect an intensity of light from the waveguide (array of photodetectors 4, Fig. 1; Abst; Introduction; Page 1, last paragraph; Page 2, first paragraph - Page 3, last paragraph); a controller (matrix processor, Abst; Introduction; Page 1, last paragraph; Fig. 1; Page 2, first paragraph - Page 3, last paragraph), configured to: encode a first value to the write signal (“Control optical pulses cont P , 11 cont P , 12 cont P , 21 cont P, 22 with corresponding power 4, 8, 7 and 6 mW define the elements b11, b12, b21, b22 of multiplier matrix B and give the transmittances of the microresonator”, Page 3, first paragraph; “Components of the multiplier matrix B are determined by the transmittance of the elements of the microresonator array, which are controlled by optical radiation from the elements of the array of vertical-cavity surface-emitting lasers”, Page 1, last paragrpah), encode a second scalar value to a read signal transmitted by the light source (“The power of input optical pulses in P , 11 in P, 12 in defining the elements a11, a12 of the multiplied matrix A is 0.3 and 0.5 mW respectively”, Page 3, first paragraph; Page 1, last paragraph); determine an output pulse intensity based on a signal from the detector (array of photodetectors 4, Fig. 1; Abst; Introduction; Page 1, last paragraph; Page 2, first paragraph - Page 3, last paragraph); determine the result of multiplication of the first and second values based on the output intensity (intensities of output pulses P, 11 out and P, 12 out represent c11 and c12, being output as the result of multiplication of the first value and second value, Fig. 2; Abst; Introduction; Page 1, last paragraph; Page 2, first paragraph - Page 3, last paragraph).
Regarding Claim 27, Goncharenko teaches the device of Claim 27, wherin the device is configured to perform the method of claim 1 (see above rejection of Claim 1), or wherein the state of the modulating element is adjustable by an optical signal carried by the waveguide and the controller is configured to encode a first value to a write signal transmitted by the light source (microresonnator array is controlled by input optical pulses and control optical pulses forming matrix A and matrix B, applied through the waveguides, Abst.; Introduction; Page 1, last paragraph; Page 2, first paragraph - Page 3, last paragraph).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goncharenko in view of Nimon et al. US 8639126 B1 (hereinafter Nimon).
Regarding Claim 2, Goncharenko teaches the method of claim 1.
Goncharenko does not teach wherein determining the result comprises applying an offset correction to the output intensity. However, Nimon teaches that, for an optical modulation device, it is desirable to apply offset correction to the output intensity (provide frequency offset estimation and correction at a demodulator to compensate for these and other changes to the carrier frequency, Col. 4, lines 45-63), because the carrier frequency of an optical signal may experience a certain degree of drift due to oscillator drift and imperfect transmission through E/O conversion, the optical waveguide, and O/E conversion (Col. 4, lines 45-63).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Goncharenko wherein determining the result comprises applying an offset correction to the output intensity, because for an optical modulation device, it is desirable to apply offset correction to the output intensity, as the carrier frequency of an optical signal may experience a certain degree of drift due to oscillator drift and imperfect transmission through E/O conversion, the optical waveguide, and O/E conversion.
Regarding Claim 3, Goncharenko as modified by Nimon teaches the method of claim 2, wherein the offset correction corresponds with the intensity of output signal (Nimon, provide frequency offset estimation and correction at a demodulator to compensate for these and other changes to the carrier frequency, Col. 4, lines 45-63).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goncharenko in view of Rios et al. NPL “On-Chip Photonic Memory Elements Employing Phase-Change Materials” (hereinafter Rios).
Regarding Claim 6, Goncharenko teaches the method of claim 1.
Goncharenko does not teach wherein the modulating element comprises a phase change material. However, Rios teaches that it is desirable to use Phase-change materials when constructing on-chip photonic elements, such as optical resonators, because this allows the element to be precisely tuned on a picosecond timescale (Title; Page 1372, first paragraph; Fig. 1d).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Goncharenko wherein the modulating element comprises a phase change material, because it is desirable to use Phase-change materials when constructing on-chip photonic elements, such as optical resonators, because this allows the element to be precisely tuned on a picosecond timescale.
Regarding Claim 7, Goncharenko as modified by Rios teaches the method of claim 6.
Goncharenko does not teach wherein the write signal maps the value of the write signal to a degree of amorphization of the modulating element, and/or wherein the modulating element is placed in a baseline crystalline condition prior to using the write signal. However, Rios further teaches wherein on-chip photonic elements, such as optical resonators, are placed into a baseline crystalline condition prior to using the element (Page 1372, first paragraph - Page 1377, first paragraph), because this allows the element to be precisely tuned on a picosecond timescale (Title; Page 1372, first paragraph; Fig. 1d).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Goncharenko as modified by Rios wherein the write signal maps the value of the write signal to a degree of amorphization of the modulating element, and/or wherein the modulating element is placed in a baseline crystalline condition prior to using the write signal, because this allows the element to be precisely tuned on a picosecond timescale.

Claims 22-23, 26, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goncharenko in view of Watts US 8027587 B1 (hereinafter Watts).
Regarding Claim 22, Goncharenko teaches the method of claim 1.
Goncharenko does not teach wherein the write signal is an electrical signal. However, Watts teaches a method of performing a multiplication operation in the optical domain (Abst.) and teaches that an electrical write signal may be used as an alternative to an optical write signal, particularly when applied to an optical ring resonator (can operate with electrical and optical inputs and outputs, Col. 2, line 10-14; The input signals 34 will generally be electrical signals although, in some embodiments of the present invention, the input signals 34 can be optical signals, Col. 8, lines 50-65; Col. 9 ,lines 36-57; Col. 10, lines 4-17; Col. 15, lines 31-46; Col. 16, lines 32-62).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Goncharenko wherein the write signal is an electrical signal, because an electrical write signal may be used as an alternative to an optical write signal, particularly when applied to an optical ring resonator.
Regarding Claim 23, Goncharenko as modified by Watts teaches the method of claim 22, wherein the waveguide is doped and the electrical signal is applied to the doped waveguide (Watts, Col. 12, line 49 - Col. 13, line 36; Col. 2, line 10-14; Col. 8, lines 50-65; Col. 9 ,lines 36-57; Col. 10, lines 4-17; Col. 15, lines 31-46; Col. 16, lines 32-62), or wherein the electrical signal is applied to a resistive element proximate the modulating element (Watts, Col. 2, line 10-14; Col. 8, lines 50-65; Col. 9 ,lines 36-57; Col. 10, lines 4-17; Col. 15, lines 31-46; Col. 16, lines 32-62).
Regarding Claim 26, Goncharenko as modified by Watts teaches the method according to claim 22, wherein the electrical signal is an electrical current pulse (being an electrical signal; an electrical signal inherently having a current pulse; Col. 2, line 10-14; Col. 8, lines 50-65; Col. 9 ,lines 36-57; Col. 10, lines 4-17; Col. 15, lines 31-46; Col. 16, lines 32-62).
Regarding Claim 30, Goncharenko teaches the device of claim 27.
Goncharenko does not teach an electrical signal generator, wherein the state of the modulating element is adjustable by an electrical signal generated by the electrical signal generator, the electrical signal being said write signal. However, Watts teaches a device of performing a multiplication operation in the optical domain (Abst.) comprising an electrical signal generator (although not explicitly shown, it is inherent that some type of generator is required to generate the electrical signal used by Watts, can operate with electrical and optical inputs and outputs, Col. 2, line 10-14; The input signals 34 will generally be electrical signals although, in some embodiments of the present invention, the input signals 34 can be optical signals, Col. 8, lines 50-65; Col. 9 ,lines 36-57; Col. 10, lines 4-17; Col. 15, lines 31-46; Col. 16, lines 32-62), wherein the state of the modulating element is adjustable by an electrical signal generated by the electrical signal generator, the electrical signal being said write signal (can operate with electrical and optical inputs and outputs, Col. 2, line 10-14; The input signals 34 will generally be electrical signals although, in some embodiments of the present invention, the input signals 34 can be optical signals, Col. 8, lines 50-65; Col. 9 ,lines 36-57; Col. 10, lines 4-17; Col. 15, lines 31-46; Col. 16, lines 32-62), because an electrical write signal may be used as an alternative to an optical write signal, particularly when applied to an optical ring resonator (can operate with electrical and optical inputs and outputs, Col. 2, line 10-14; The input signals 34 will generally be electrical signals although, in some embodiments of the present invention, the input signals 34 can be optical signals, Col. 8, lines 50-65; Col. 9 ,lines 36-57; Col. 10, lines 4-17; Col. 15, lines 31-46; Col. 16, lines 32-62).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Goncharenko to include an electrical signal generator, wherein the state of the modulating element is adjustable by an electrical signal generated by the electrical signal generator, the electrical signal being said write signal, because an electrical write signal may be used as an alternative to an optical write signal, particularly when applied to an optical ring resonator.
Regarding Claim 31, Goncharenko as modified by Watts teaches the device according to claim 30, wherein the waveguide is doped and the electrical signal is arranged to be applied to the waveguide (Watts, Col. 12, line 49 - Col. 13, line 36; Col. 2, line 10-14; Col. 8, lines 50-65; Col. 9 ,lines 36-57; Col. 10, lines 4-17; Col. 15, lines 31-46; Col. 16, lines 32-62), or further comprising a resistive element proximate the modulating element, wherein the electrical signal is arranged to be applied to a resistive element (Watts, Col. 2, line 10-14; Col. 8, lines 50-65; Col. 9 ,lines 36-57; Col. 10, lines 4-17; Col. 15, lines 31-46; Col. 16, lines 32-62), and/or wherein the controller is configured to encode a first value to the electrical signal produced by the electrical signal generator (Watts, Col. 2, line 10-14; Col. 8, lines 50-65; Col. 9 ,lines 36-57; Col. 10, lines 4-17; Col. 15, lines 31-46; Col. 16, lines 32-62), and/or wherein the electrical signal is arranged to cause a current to flow through the waveguide or the resistive element resulting in Joule heating and transfer of heat energy from the waveguide or resistive element to the modulating element, thereby adjusting the state of the modulating element.

Allowable Subject Matter
Claims 18-20 and 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W LAMBERT/Examiner, Art Unit 2636